Case 0:19-cr-60086-RLR Document 146 Entered on FLSD Docket 02/12/2020 Page 1 of 2
                Case: 20-10229 Date Filed: 02/12/2020 Page: 1 of 2

                                                                                                          AP
                           UNITED STATES COURT OF APPEALS
                              FOR THE ELEVENTH CIRCUIT
                                                                                        Feb 12, 2020
                              ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                            56 Forsyth Street, N.W.
                                            Atlanta, Georgia 30303
                                                                                                                 MIAMI

  David J. Smith                                                                     For rules and forms visit
  Clerk of Court                                                                     www.ca11.uscourts.gov


                                         February 12, 2020

  Clerk - Southern District of Florida
  U.S. District Court
  400 N MIAMI AVE
  MIAMI, FL 33128-1810

  Appeal Number: 20-10229-J
  Case Style: USA v. Danielle Edmonson El, et al
  District Court Docket No: 0:19-cr-60086-RLR-1

  The enclosed copy of the Clerk's Entry of Dismissal for failure to prosecute in the above
  referenced appeal is issued as the mandate of this court. See 11th Cir. R. 41-4.

  Sincerely,

  DAVID J. SMITH, Clerk of Court

  Reply to: Davina C Burney-Smith, J
  Phone #: (404) 335-6183

  Enclosure(s)




                                                                 DIS-2 Letter and Entry of Dismissal
Case 0:19-cr-60086-RLR Document 146 Entered on FLSD Docket 02/12/2020 Page 2 of 2
                Case: 20-10229 Date Filed: 02/12/2020 Page: 2 of 2




                        IN THE UNITED STATES COURT OF APPEALS
                               FOR THE ELEVENTH CIRCUIT

                                         ______________

                                         No. 20-10229-J
                                         ______________

  UNITED STATES OF AMERICA,

                                                    Plaintiff - Appellee,

  versus

  DANIELLE EDMONSON EL,
  KENNETH ROGER EDMONSON,

                                              Defendants - Appellants.
                        __________________________________________


                           Appeal from the United States District Court
                               for the Southern District of Florida
                        __________________________________________

  ENTRY OF DISMISSAL: Pursuant to the 11th Cir.R.42-1(b), this appeal is DISMISSED for
  want of prosecution because the appellant Kenneth Roger Edmonson and Danielle Edmonson El
  failed to file a Transcript Order Form within the time fixed by the rules, effective February 12,
  2020.

                                        DAVID J. SMITH
                             Clerk of Court of the United States Court
                                of Appeals for the Eleventh Circuit

                           by: Davina C Burney-Smith, J, Deputy Clerk

                                                           FOR THE COURT - BY DIRECTION
